Determination of respondent Department of Housing Preservation and Development dated November 2, 2005, issuing a certificate of eviction, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Kibbie F. Payne, J.], entered June 28, 2006) dismissed, without costs.
The finding that petitioner Marilyn Lee did not maintain the subject apartment as her primary residence for many years is supported by substantial evidence, including testimonial admissions. Petitioners’ argument that petitioner Charlene Lam is entitled to succession rights through her aunt was improperly raised for the first time in the article 78 proceeding (see Matter of Featherstone v Franco, 95 NY2d 550, 554 [2000]). We have considered petitioners’ other arguments and find them without merit. Concur—Mazzarelli, J.P., Andrias, Saxe, Gonzalez and Sweeny, JJ.